Per Curiam.

We adopt the findings, conclusion, and recommendation of the board. Because respondent did not operate under the supervision and control of the attorneys in whose offices he worked, we reject his claim that his activities were similar to those of a paralegal. As we held in Cleveland Bar Assn. v. Misch (1998), 82 Ohio St.3d 256, 695 N.E.2d 244, a lawyer admitted to practice in another state, but not authorized to practice in Ohio, who counsels Ohio clients on Ohio law and drafts legal documents for them is engaged in the unauthorized practice of law in Ohio. Respondent in this case was engaged in the unauthorized practice of law in Ohio.
Respondent is hereby enjoined from .the further practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.